Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 1 of 9



       UN ITED STA TES D ISTR ICT C O U R T SO UTH ERN D ISTR IC T O F FLO R ID A
                            FO R T LAU D ERD A LE D IV ISIO N

       AN D REW TH OM PSON ,
             Plaintiff,                                                    FILED BY                  D.C.

       -   V-                                                                    JAd 2 5 2219
       PORTFO LIO REC OV ERY                                                     c'X t llî/1:
                                                                                 S.D.OF FLA.-MIAMI
       A SSO CIA TES,LLC

                D efendant
                                                                   19-cv-60218 Cooke


                                            C O M PLA IN T

                CO M ES N OW      Plaintiff, A N DR EW   TH OM PSON , and sues Defendant,

       PORTFOLIO RECOVERY ASSOCIATES,LLC (hereinafter,ttP1tA''),and in support
       thereofrespectfully allegesthatPRA hasviolated ofthe Telephone ConsumerProtection

       Act,47U.S.C.j227etseq.CCTCPA'')andtheFloridaConsumerCollectionPracticesAct,
       Fla.Stat.j559.55etseq.CtFCCPA').
                                          IN TR O D U CTIO N

                1.The TCPA wasenacted to preventcompanieslikePM from invadingAm edcan

       citizen'sprivacy and to preventabusive tûrobo-calls.''

                2.tTheTCPA isdesignedtoprotectindividualconsum ersfrom receiving intrusive

       and tm wanted telephone calls.''M im s v.Wrrt?w Fin.Sen w ,LLC,-U S--, 132 S.Ct.,740,

       745,181,L.Ed.2d 881(2012).
                3.ttsenatorH ollings,the TCPA 'S sponsor,described these calls as çthe scourge of

       m odenzcivilization,they wake us up in the morning;they interruptourdilm eratnight;

       they forcethesick and elderly outofbed;theyhound ustmtilwewanttorip thetelephone

       outofthewall.'''137Cong.Rec.30,821(1991). SenatorHollingspresumablyintended
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 2 of 9



      togivetelephonesubscribersanotheroption:tellingtheautodialersto simply stop calling.''

      Osorio v.State Farm Bank, FS.B.,746F.3d 1242(11th Cir.2014).

             4.AccordingtotheFederalCommunicationsCommission(FCC), çfunwanted calls
      and texts are the num ber one com plaintto the FCC . There arethousandsofcom plaintsto

      the FCC every m onth on both telem arketing and robocalls. TheFCC received m ore than

      215,000TCPA complaintsin 2014.''FactSheet:W heelerProposaltoProtectandEmpow er

      Consumers Against Unwanted Robocalls, Texts to W ireless Phones, Federal

      Com m unications            Com m ission,           (M ay            27,              2015),
      hlp://trr sition.fcc.gov/Daily Releasesr aily Business/zols/dbosz7r oc-
                                   -               -



      333676A 1.pdf.

                                 JU RISDIC TIO N A ND V ENU E

             5.Thisisanaction fordamagesexceeding ThirtyThousandDollars($30,000.00)
      exclusiveofattorney feesand costs.

             6.Jurisdiction and venue forpurposesofthisaction are appropriate and conferred

     by 28U.S.C.j 1331,FederalQuestion Jurisdiction,asthisaction involvesviolationsof
     theTCPA.

            7.Subjectmatterjurisdiction,federalquestion jurisdiction,forpurposesofthis
     action isappropriateand conferred by 28 U .S.C.j 1331,whichprovidesthatthedistrict

     courtsshallhave originaljtlrisdiction ofallcivilactionsnrisingundertheConstitution,
     law s,or treaties of the United States;and this action involves violations of 47 U .
                                                                                        S.C.j
     227(b)(1)(A)(iii).SeeMimsv.Arrow Fin.Senw,LLC,S.Ct.740, 748(2012)and Osorio
     v.State Farm Bank,F .S.B.,746F.3d 1242,1249(11thCir.2014)
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 3 of 9



               8.The alleged violations desclibed herein occurred in Brow ard C
                                                                                  ounty,Flolida.
       Accordingly,venue is appropriate w ith this Courtunder 28 U .
                                                                    S.C.j1391(b)(2)asitisthe
      judicialdistrictin which a substantialpartofthe events orom issions giving rise to this
                                                  .



       action occurred.

                                     FACTUAL ALLEGATIO NS
               9.Plaintiff is a natural person, and citizen of the State of Florida residing in
                                                                                   ,

      Brow ard County, Florida

               10.Plaintiffisatéconsumer''asdetinedin FlotidaStatutej559 55(8).
                                                                            .


               1l.Plaintiffisan tlalleged debtor.''

               12.Plaintiffisthe Gtcalled party.''See Breslow v W ells Fargo Bank N A.,755 F.
                                                              .
                                                                                 ,


      3d 1265(11thCir.2014)andOsoriov StateFarm Bank, FS.B.,746F.3d 1242(11thCir.
                                              .



      2014).
             13.Defendant,PRA,isa Corporation and NationalAssociation with
                                                                                    a principal
     place ofbusinesslocated at 120 Corporate Boulevard, Suite 100,N orfolk,V irginia 23502

     and which conductsbusinessin theStateofFlorida.

            l4.ItisbelievedthattheallegeddebtthatisthesubjectmatterofthisComplaintis
     attconstlmerdebt''asdefinedbyFloridaStamtej5595546). .



            15.PRA isbelievedtobeattcreditor''asdefinedinFloridaStatute555955(5)    .



            16.Upon infonnation and belief, PR A called m e, the Plaintiff on my cellular

     telephoneapproximately (30)timeson orbeforeDecember15, 2018 through January 17,
     2019,in an attemptto collectan alleged debt.

            17.Upon information andbelief, PRA attempted to collectan alleged debtfrom m e

     by thiscampaign oftelephonecalls.
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 4 of 9



              18.U pon infonnation and belief, al1ofthe callsthe D efendantm ade to m y cellular

      telephonenumberweremadeusing an çtautom atictelephonedialing system ''which hasthe

      capacity to store orproduce telephone num bersto be called, using a random or sequential

      numbergenerator (including butnotlimited to a predictive dialer)or'an artiticialor
      prerecorded voice; and to dial such num bers as specified by 47 U .
                                                                              S.C j 227(a)(1)
      (hereinafterçtauto-dialercalls'').
             19. Plaintiff is the subscriber, regular user and carrier of the cellulartelephone

      ntlmber(754)***-3079,andwasthecalledpartyandrecipientofDefendant'scalls           .



             20. Beginning on or about Decem ber 15, 2018 began bom barding m y cellular

     telephone(754)***-3079,inanattempttocollectanallegeddebt         .



             21.Defendantknowingly and/orwillfully harassed and abused me on num erous

     occasionsby calling m y cellular telephone ntlm bernearly every day and som etim esup to

     two(2)timesaday,anddidso,evenafter1demandeditto stop callingmycellularphone
     number(754)***-3079.Defendant'scalls,whichwereconductedonorbeforeDecember
     15,2018 through and including January 17, 2019,occurred with such frequency as can

     reasonably beexpected toharassm e, a11in an effortto thecollectan alleged debt.

            22.On aboutDecember21,2018iswhen 1firstrequested Defendanttostop calling

     my cellphoneby calling PRA at1-800-772-1413 and speaking with aPRA employeeand

     advising her,am ong other things, to Etplease do notcallthisnum ber''and to rem ovem y

     cellulartelephone(754)***-3079from itssystem.
           23.Each oftheauto dialercallstheDefendantmadeto m y cellulartelephoneon or

     beforeDecem ber 15,2018 weredone so withoutm eevergiving Defendant, PR A consent

     tocallmycellulartelephone(754)***-3079.
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 5 of 9



              24.Theautodialercallsfrom Defendantcamefrom theteleph
                                                                   onentlm berincluding
      butnotlimitedto((1-(800)772-1413), andw henthatnum beriscalledapre-recorded voice
      states in part... '
                        'Thankyouforcalling Porlfolio Recovery Associates    ,   please note,wc
      rcccnf/y changed our.. . ... ''

              25.Despite its laek ofconsentto callmy cellulartelephon
                                                                         e(754)***-3079 and
      despite my requestsforthecallsto stop, theDefendantcontinuedto callm e
                                                                                  .



             26.Ireceivedanestimatedthirtytofifty(30-50)callsfrom theDefendantbetween
     Decem ber15,2018 and up untilJanuary 17, 2019.

             27.Despitem einform ing Defendanton Decem ber21 2018 to stop calling m y cell
                                                                 ,

     phone,the Defendantstillcalled m e repeatedly between D ecem ber23,2018 and up to a

     few daysbeforeIthisinstantcomplainton January25 2019.
                                                    ,

             28.PR A hasa cop orate policy to use an autom atic teleph
                                                                      onedialing system and/or
     apre-recorded orartificialvoicetocallindividualsjustasitdidtomycellulartelephone
     in thiscase.

            29.PR A has a com orate policy to use an autom atic telephone dialing system ora

     pre-recorded orartificialvoicejustasitdidtomycellulartelephonein thiscase, with no
     wayfortheconsumer(Plaintifg,orPRA,toremovethenumber             .



            30.PltA 'scorporatepolicy isstnlctured so asto continue to callindividuals like

    Plaintiff,despite these individualsexplaining to PRA they wish forthe callsto stop
                                                                                       .



            3l.PRA havesettled,and/orhavenum erousotherfederallawsuitspending against

    italleging sim ilarviolationsasstated in thisCom plaint.
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 6 of 9



             32.PR A have settled, and/orhave num erous com plaints acrossthe country against

      itasserting thatits autom atic telephone dialing system continuesto calldespite num erous

      requeststo stop.

             33.PRA hashad num erouscomplaintsfrom consllmersacr
                                                                ossthe country against
      itasking to notbecalled;however, Defendantcontinuestocallthoseconsllmers
                                                                                    .


             34.PltA 'scorporatepolicy provided no m eansform e to h
                                                                    ave my number timely
     and im mediately rem oved from Defendant'scalllist.

            35.PRA has a corporate policy to harass and abuse individuals despite actual

     knowledgethatthecalled partiesdo notwish tobecalled.

            36.Nota singlecallplaced by PRA to my cellularphone num ber w ere placed for

     ûtem ergency purposes''asspecified in 47 U .
                                                S.C.j227(b)(1)(A).
            37.Here,PRA willfully and/or knowingly violated the TCPA w ith respect to

     Plaintiff s cellphone. Thisalso impaired the usefulness ofthese feattzres ofmy
                                                                                    cellular
     phone,which aredesigned to inform theuserofimportantm i
                                                            ssed com m tm ications.
           38.From each and every callplaced withoutconsentby PRA t
                                                                   o m y cellphone,I
     sufferedtheinjuryofinvasionofprivacyandtheintrusionuponmyrightofsedusion.
           39.From each and every callw ithout express consentplaced by PILA to my cell

    phone,Isufferedtheinjuryofoccupationofmycellulartelephonelineand cellularphone
    byunwelcom ecalls, m akingthephone tmavailableforlegitim atecallersoroutgoi
                                                                              ng calls
    whilethephonewasringing f' rom PRA calls.

           40.From each and every callplaced withoutexpressconsentby PIIA to my cell

    phone,Isuffered the injury of unnecessary expenditure ofmy time For the calls 1
                                                                         .



    answered(ortriedto answer),thetimelspentonthecallwasunnecessaryaslrepeatedl
                                                                                          y
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 7 of 9



      asked forthe callsto stop Even for unansw ered calls, 1had to wmstetim eto tmlock my
                                .



      phoneanddealwithm issedcallnotitk ationsandcalllogsthatrefectedthetmwantedcalls.

      This also impaired the usefulness of these features of my cellular phone, which are

      designedto inform the userofimportantmissed com mllnications.

             41.Each and everycallplaced (withoutmy expressconsent)by PRA to my cell
      phonewasan injury in theform ofantlisanceand annoyanceto me Forcallsthatwere
                                                                          .



      answ ered,1had to go to the Im necessary trouble ofansw ering them . Even fortm answ ered

      calls,1had to wastetim e to unlock the phone and dealwith m issed callnotitkationsand

      calllogsthatreflected theunwanted calls.

            42.Each and every callplaced withoutexpressconsentby PRA to my cellphone

     resultedintheinjuryofunnecessaryexpenditureofmycellphone'sbatterypower            .



            43.Each and every callplaced withoutexpressconsentby PI:A to m y cellphone
        C

     where avoicemessagewasleftwhich occupied spacein my phone and/ornetwork.

            44.Each and every callplaced withoutexpressconsentby PRA to m y cellphone

     resultedintheinjuryofatrespasstomychattel,namelymycellularphoneandmycellular
     phone services.

            45.As aresultofthe answered and tmanswered callsdescribed above, 1suffered

     an invasion ofprivacy. Iwasalso affected in apersonaland individualized way by stress,

     anxiety,nervousness,em barrassm ent, distress,and aggravation. D ueto both answ ered and

     unansw ered calls, 1 suffered the expenditure of m y tim e, exhaustion of m y cellular

     telephonebattery,tmavailability ofmy cellulartelephonewhileringing, wasteofmy time,

     causing therisk ofpersonalinjuryduetodistmction,andtrespassupon my chattels Al1       .



     oftheabovementioned werecaused by, and/ordirectly related to,Defendant'sattemptsto
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 8 of 9



      apparently collectan alleged debtfrom m ethrough the use ofautom ated/predictive dialing

      technology.

                                              CO UN T I
                                       (Violation oftheTCPA)
             46.Plaintifffully incop oratesandreallegesparagraphsone(1)throughforty-five
      (45)asiffullysetforthherein.
             47.PI
                 RA w illfully violated the TCPA w ith respectto Plaintiff,especially foreach

      of the auto-dialer calls m ade to Plaintiffs cellular telephone after Plaintiffnotified PR A

      thathe wished forthe calls to stop.

             48.PRA repeatedly placed non-em ergency telephone callsto Plaintiffs cellular

      telephone using an automatic telephone dialing system and/orm erecorded or artitk ial

      voice withoutPlaintifrs prior express consentin violation offederallaw,including 47

      U.S.C j227(b)(1)(A)(iii).
             W HEREFORE,Plaintiffrespectfully demands a trialby jury on a11issues so
      triable and judgment against PI;A for statutory damages,punitive damages, actual
      damages,trebledamages,enjoinderfrom furtherviolationsofthesepartsand any other
      such reliefthecourtmaydeem justandproper.
                                             C O U N T 11
                                      l iolation oftheFCCPA)
             49.Plaintifffullyincorporatesandre-allegesparagraphsone(1)tilroughforty-eight
      (48)asiffullysetforthherein.
             50.Throughinformation andbelief,PRA hasviolated FloridaStatute j559.72(7)
      by willfully comm llnicating with thedebtororany m em berofhisorherfamily with such

      frequency ascan reasonably beexpected to harassthedebtororhisorherfnm ily.
Case 0:19-cv-60218-MGC Document 1 Entered on FLSD Docket 01/25/2019 Page 9 of 9



             51.AtalltimesrelevanttothisactionPI:A issubjecttoandmustabidebythelaws
      oftheStateofFlorida,including FloridaStatutej559.72.
             52.ThroughinformationandbelietlPRA hasviolatedFlorida SGttlte j559.72(7)
      by willfully engaginginotherconductwhich canreasonably beexpectedto abuseorharass

      thedebtororany m emberofhisorherfamily.

             53.Through inform ation and belief,PRA'actionshave directly and proxim ately

      resulted in Plaintiffspriorand continuous susuining ofdnm agesasdescribed by Florida

      Statutej559.77.
             W HEREFORE,Plaintiffrespectfully demands a trialbyjury on al1issuesso
      triable and judgment against PRA for stattttory dnmages, pmitive damages,actual
      damages,costs,interest,enjoinderfrom furtherviolationsofthesepartsandanyothersuch
      reliefthecourtmaydeem justandproper.
      Respect lly-subm 'tte ,
                  .             ... ,.....& -
                                            G.
                                           -7'x.
            /s/ Jl e Thom son ,January25,2019
     Andrew Tho pson
     2798 N W 20th Street
     FortLauderdale,Florida 33311
